DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 20 have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: From P[0178], reference number "618" for vehicle controls is not in the Figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: In Figure 4, reference number 408 is not in the specification.  In Figure 8, reference number 810 is not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: In P[0128] line 3, the closed parentheses should be after the word 'system' instead of the word 'of'.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 thru 8, 14 thru 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the last line of claims 6, 14 and 20, each claim recites that the control of the AV is based on “the linear transition and the lateral transition”, while earlier in each claim the option is recited to determine one of “a linear transition and a lateral transition”.  It is unclear how the linear transition and the lateral transition are both used to control the vehicle when only one of the transitions is required to be performed.  The examiner assumes that the vehicle is controlled based on the linear transition or the lateral transition for continued examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 thru 4, 9 thru 12 and 17 thru 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fairfield et al Patent Application Publication Number 2018/0143643 A1.
Regarding claims 1, 9 and 17 Fairfield et al disclose the claimed autonomous vehicle (AV), vehicle 110 (Figure 1), the vehicle is an autonomous vehicle P[0016], the claimed method, the flow diagram of Figure 15, and the claimed computer program product having non-transitory computer readable medium, computing device code on the computing device-readable medium P[0027] with the claimed instructions executed by a processor, “The memory 130 stores information accessible by the one or more processors 120, including instructions 132 and data 134 that may be executed or otherwise used by the processor 120.” (P[0027] and Figure 1), comprising:
the claimed vehicle computing system having a processor, the vehicle 100 includes computing device 110 that includes processor 120 (Figure 1), configured to:
the claimed receive map data associated with a map of a geographic location, “a route for a trip from a first location to a destination is generated using map information at block 1510” (P[0076] and Figure 15), “The map information may describe the shape and orientation of road features such as the road surface, lane markers, curbs, crosswalks, etc. As indicated above, roadways may be defined by segments within lanes identified by identifiers, starting points and ending points.” P[0017], 
the claimed map includes roadways in the geographic region, “The map information includes roadway segments defining the shape and location of roadways and identifies a plurality of no-go roadway segments defining roadway segments where 
the claimed map data includes local routes in the roadway between a current location and an exit location, “Using the current location of the vehicle, a local region around the vehicle may be identified.  This local region may include some small region behind the vehicle as well as the area in front (in the direction of travel) and around (in the lateral directions from) the vehicle.” P[0019], “a route 660 between a marker 670 representing a starting location (i.e. a starting location of the vehicle 100) and a marker 672 representing a destination location” (P[0062] and Figure 6), “route 660 includes a plurality of lane segments of the map information of FIG. 2B strung together between the starting location and the destination location” P[0062], the route of Figure 6 (670 to 672) includes several roads, lanes and possible turns, including those followed by the route and those not taken in the route, these equate to the claimed exit location, and
the claimed exit location is located between the current location and a destination location in a global route in the roadway, the possible turns and lanes of Figure 6 are between the starting location 670 (claimed current location) and the destination location 672 (Figure 6);
the claimed receive sensor data associated with an object detected in an environment surrounding the AV, “The perception system 172 also includes one or more components for detecting objects external to the vehicle such as other vehicles, obstacles in the roadway, traffic signals, signs, trees, etc. For example, the perception system 172 may include lasers, sonar, radar, cameras and/or any other detection 
the claimed select a local route based on the sensor data, “computing devices 110 may use the positioning system 170 to determine the vehicle's location and perception system 172 to detect and respond to objects when needed to reach the location safely” P[0041], “Once a route is identified, all relevant no-go regions for the destination location may be identified.” P[0063], and a plan for maneuvering the vehicle from the starting position to the destination is determined (P[0076] and Figure 15 block 1570), the plan equates to the claimed selected local route; and
the claimed control travel of the AV based on the selected local route, “The vehicle is maneuvered according to the plan at block 1580.” (P[0076] and Figure 15).
Regarding claims 2, 10 and 18 Fairfield et al disclose the claimed determine a plurality of local routes in the roadway between the current location and a plurality of exit location where the exit locations are between the current location and the destination, multiple lane segments for available autonomous driving are depicted by the solid lines (P[0037] and Figure 2B), the available lane segments equate to the claimed plurality of local routes in the roadway, the available lanes include different lanes and turns or intersections that may be used to get to the destination (claimed exit locations between the current position and the destination), the starting position 670 and destination 672 are shown in Figure 6.
Regarding claims 3, 11 and 19 Fairfield et al disclose the claimed vehicle, method and computer product of claims 1, 2, 9, 10, 17 and 18 (see above), further configured to:


Regarding claims 4 and 12 Fairfield et al disclose the claimed vehicle and method of claims 1 and 9 (see above), further configured to:
the claimed detect the object in the environment surrounding the AV, “a vehicle's perception system may use various sensors, such as LIDAR, sonar, radar, cameras, etc. to detect objects and their characteristics such as location, orientation, size, shape, type, direction and speed of movement, etc.” P[0041]; and
the claimed provide the sensor data based on detecting the object in the environment, “the behavior-time models may be configured to use data for an object received from the perception system 172” P[0044], and “given the location, heading, speed, and other characteristics included in the data from the perception system 172, the behavior-time models may provide a set of one or more predictions for how the object could behave for the predetermined period of time as well as a corresponding likelihood value for each prediction.  The predictions may include a trajectory, for instance, defining a set of future locations where the object is expected to be at various times in the future corresponding to the predetermined period of time.  The likelihood .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield et al Patent Application Publication Number 2018/0143643 A1 in view of Gerlach Patent Number 9,222,795 B1.
Regarding claims 5 and 13 Fairfield et al teach the claimed vehicle and method of claims 1, 4, 9 and 12 (see above), further configured to:
the claimed determine an obstruction in a roadway of the selected local route, “costs may be assigned to each lane segment based on whether the lane segment requires the vehicle 100 to merge into a new lane, whether the lane segment requires another vehicle has to merge into a new lane, whether the lane segment is a rightmost lane in a busy commercial area (i.e. with heavy street parking, vehicles moving or backing out of spots, pedestrian traffic), whether the lane segment is a rightmost lane with an active driveway or driveways (i.e. are other vehicles attempting to leave the 
the claimed receive updated local route in the roadway between the current location and updated exit location between the current location and destination, and the claimed select an updated local route that deviates from the selected local route between the current location and the obstruction, “the computing devices are able to control the vehicle 100 to maneuver around vehicle 1100” (P[0071] and Figure 11), and “the computing devices are able to control the vehicle 100 to maneuver around vehicle 1200” (P[0073] and Figure 12), the control of movement around a detected vehicle equates to the claimed updated local route, and the need to maneuver around a vehicle 1100 or 1200 equates to the claimed obstruction; and
the claimed control travel of the AV on the roadway based on the selected updated local route, the vehicle is controlled to maneuver around the other vehicles 1100 and 1200 (P[0071], P[0073], and Figures 11 and 12).
Fairfield et al do not explicitly teach the claimed updating of the route, but controls the vehicle based on the detected vehicles, where the control would require a real time update of the route to avoid the obstructing vehicles.  The update of routes is common and well known in the art.  Gerlach teach “The updated route is then drawn to the map and the maneuvers to follow this route are displayed to the driver.” (column 7 line 45 thru 47), and “Utilizing parking data, incident data and/or traffic flow data, described above, impromptu maneuver instructions may be generated to accommodate real-time changes in a navigational route.” (column 7 lines 56 thru 59).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of .
Allowable Subject Matter
Claims 6 thru 8, 14 thru 6 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter over the prior art of record is based on the combined limitations of claim 1 and claim 6 (similar for claims 9 and 14, and claims 17 and 20).  The indication of allowable subject matter also assumes the 112(b) rejection is overcome.  Specifically, the closest prior art is Fairfield et al Patent Application Publication Number 2018/0143643 A1.  Fairfield et al disclose a route for a trip to a destination is generated using map information.  A set of no-go roadway segments, where the vehicle is not able to drive in an autonomous mode, relevant to the route from the plurality of no-go roadway segments is identified from the map information.  A local region around a current location of the vehicle is determined.  A local map region including roadway segments of the map information that correspond to locations within the local region is determined.  The set of the plurality of no-go roadway segments is filtered from the roadway segments of the local map region.  A cost value is assigned to each roadway segment of the filtered roadway segments of the local map .
Regarding claims 1 and 6, Fairfield et al taken either individually or in combination with other prior art, fails to teach or render obvious an autonomous vehicle (AV) having a vehicle computing system.  The vehicle computing system comprising one or more processors.  The vehicle computing system receives map data associated with a map of a geographic location.  The map includes one or more roadways in the geographic location.  The map data includes one or more local routes in the one or more roadways between a current location of the AV and one or more exit locations.  The one or more exit locations are located between the current location of the AV and a destination location of the AV in a global route in the one or more roadways.  The vehicle computing system receives sensor data associated with an object detected in an environment surrounding the AV, selects a local route of the one or more local routes based on the sensor data, and controls travel of the AV based on the selected local route.  The vehicle computing system further determines a plurality of route elements in the selected local route.  Each route element in the plurality of route elements including at least one lane between the current location of the AV and an exit location of the one or more exit locations associated with the selected local route.  The vehicle computing system further determines one of a linear transition or a lateral transition.  The linear transition between a first lane in a first route element in the selected local route and a second lane in a second route element in the selected local route.  The linear transition in the selected local route is associated with the first route element having only one .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 thru 4, 9 thru 12 and 17 thru 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 thru 4, 9 thru 12, 17 and 18 of copending Application No. 16/125205 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are recited in a different order and different depending claims between the pending claims and the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DALE W HILGENDORF/Primary Examiner, Art Unit 3662